EXHIBIT 99.1 UIL Holdings Corporation 157 Church Street P.O. Box 1564 New Haven, CT06506-0901 NEWS RELEASE May 2, 2013 Analyst Contact: Susan Allen 203-499-2409 Media Contact: Michael West Jr.203-499-3858 UIL Reports First Quarter 2013 Earnings and Affirms 2013 Earnings Guidance Today, UIL Holdings Corporation (NYSE: UIL) reported consolidated net income of $51.8 million, or $1.01 per diluted share, in the first quarter of 2013, an increase of $4.7 million, or $0.09 per diluted share, compared to the same period in 2012. “In the first quarter, earnings at all the operating companies were higher than the same period last year.The gas companies were not as negatively impacted by the weather this year, and we saw a positive impact on earnings at the gas businesses from our conversions in 2012,” said James P. Torgerson, UIL’s president and chief executive officer.“We continue to switch households and businesses to natural gas, and as of the end of the first quarter, we had converted 4,787 customers and are well on our way to achieving this year’s goal of 12,200,” continued Torgerson. “The proposals in the State of Connecticut’s Comprehensive Energy Strategy should provide UIL with the tools to enhance our existing gas growth strategy.” UIL Holdings Corporation’s results for the first quarter of 2013, compared to the first quarter of 2012, are presented in the table below: Net Income (Loss) - $M Quarter ended March 31, '13 vs '12 Electric Distribution & Other $ $ $ Electric Transmission Gas Distribution Operating Companies Corporate ) ) Consolidated Earnings $ $ $ Earnings (Loss) Per Share Quarter ended March 31, '13 vs '12 Electric Distribution & Other $ $ $ Electric Transmission Gas Distribution Operating Companies Corporate ) ) Consolidated Earnings $ $ $ Avg. Shares - diluted - more - United Illuminating United Illuminating earnings increased by $1.5 million, or $0.02 per diluted share, in the first quarter of 2013, compared to the same period in 2012. Details of the increase follow. Electric distribution, CTA & other The electric distribution business earned $14.4 million, or $0.28 per diluted share, in the first quarter of 2013, which was slightly higher than the first quarter of 2012.The small increase in net income was due to decreases in rent expense and corporate allocations, which were partially offset by increases in various operation and maintenance costs and a lower contribution from GenConn. In the first quarter of 2013, pre-tax earnings from the equity investment in GenConn were $3.8 million, compared to $4.5 million for the same period in 2012.The slight decrease in pre-tax earnings was primarily due to the absence in 2013 of non-recurring adjustments recorded in the first quarter of 2012 largely relating to 2011. Electric transmission The electric transmission business earned $8.7 million, or $0.17 per diluted share, in the first quarter of 2013, an increase of $1.3 million, or $0.02 per diluted share, compared to the same period in 2012.The increase in earnings for the first quarter of 2013, compared to the same period in 2012, was primarily attributable to an increase in the income earned on an increase in rate base and increased total deposits in the New England East-West Solutions transmission projects. Gas distribution The gas distribution companies earned $31.5 million, or $0.62 per diluted share, in the first quarter of 2013, an increase of $3.0 million, or $0.07 per diluted share, compared to the first quarter in 2012. The increase in earnings was due primarily to increased sales volume, partially offset by increased operation and maintenance costs and the absence of $3.5 million, pre-tax, of weather insurance proceeds that were recorded in the first quarter of 2012. The increased sales volume in the first quarter of 2013, compared to the same period in 2012, was due to colder weather, increased customer usage and customer growth.The colder temperatures in the first quarter of 2013 resulted in a $9.0 million increase in gross margin, compared to the first quarter of 2012, which is equivalent to approximately $0.11 per diluted share. The increase in customer usage in the first quarter of 2013, compared to the first quarter of 2012, resulted in an additional $1.0 million increase in gross margin, or approximately $0.01 per diluted share.Customer growth in the first quarter of 2013, compared to the first quarter of 2012, resulted in an additional $2.4 million in gross margin, or approximately $0.03 per diluted share. - more - 2 The increase in earnings due to sales volume, as discussed above, was partially offset by higher operation and maintenance costs, including increases in pension and post-retirement benefits, corporate allocations, uncollectibles and gross receipts taxes. Corporate UIL Corporate incurred net after-tax costs of $2.8 million, or $0.06 per diluted share, in the first quarter of 2013, a decrease of $0.2 million, compared to the same period in 2012.The decrease in costs was primarily due to the allocation of returns on shared capital assets and decreased interest expense. Looking Forward UIL affirms its consolidated earnings guidance for 2013 of $2.05 - $2.25 per diluted share.Forecasted earnings for 2013 are detailed in the table below. Category Approximate Net Income(2) EPS - diluted(3) Electric distribution, CTA & other $
